ORDER

PER CURIAM.
John Watson, III (Defendant) was charged with four counts of statutory sodomy and one count of statutory rape. Defendant was originally found incompetent to stand trial and was committed to the St. Louis Psychiatric Rehabilitation Center where he attended competency classes. After thirteen months of treatment, he was found competent to stand trial. Defendant was found guilty of one count of the lesser-included offense of child molestation in the first degree a violation of RSMo 566.067; and two counts of statutory sodomy in the first degree a violation of RSMo 566.062. He was sentenced to three concurrent terms of imprisonment of seven years, fifteen years and fifteen years respectively. Defendant appeals both the determination that he is competent to stand trial and the convictions.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).